December 03, 2010


Ms. Ida Cecilia Garza
Hole & Alvarez, L.L.P.
612 W Nolana,  Suite 370
McAllen, TX 78504


Mr. John N. Mastin
630 Broadway
San Antonio, TX 78215
Ms. Sarah B. Duncan
Locke Lord Bissell & Liddell,  LLP
100 Congress Avenue, Suite 300
Austin, TX 78701

RE:   Case Number:  08-1066
      Court of Appeals Number:  13-06-00088-CV
      Trial Court Number:  C-1292-03-E

Style:      MICHAEL T. JELINEK, M.D. AND COLUMBIA RIO GRANDE HEALTHCARE,
      L.P. D/B/A RIO GRANDE REGIONAL HOSPITAL
      v.
      FRANCISCO CASAS AND ALFREDO DELEON, JR., AS PERSONAL REPRESENTATIVES
      OF THE ESTATE OF ELOISA CASAS, DECEASED

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Laura Hinojosa|
|   |                  |
|   |Ms. Dorian E.     |
|   |Ramirez           |